            Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                   v.                         :       Criminal Case No. 18 CR 351 (ABJ)
                                              :
ETHAN MOYE-GORDON                             :
                                              :
       Defendant.                             :


                        GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby submits its memorandum in aid of sentencing.

       I.       Factual Summary

       On July 1, 2019, Defendant Ethan Moye-Gordon pled guilty to count one of the indictment,

charging Kidnapping, in violation of 18 U.S.C. § 1201(a)(1), arising from an armed abduction that

began in the District of Columbia and continued into Maryland on November 10, and November

11, 2018. The defendant accepted a factual proffer in support of his guilty plea that included the

following facts:

       1.          On or about November 10, 2018, and into the early morning hours of November

11, 2018, the Complainant, Carlos Santos, was walking in Northwest Washington, D.C., near

Logan Circle, when Defendant Ethan Moye-Gordon, acting in conjunction with two other male

suspects, approached the Complainant at gunpoint and forced him into an Audi sedan.

       2.          During the course of the abduction, the Complainant advised that one of the

suspects was brandishing a firearm.

       3.          The Complainant reported that at some point during the early morning hours of


                                                  1
             Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 2 of 16



November 11, 2018, he was forced from the rear of the vehicle into the trunk. While inside of the

trunk, the Complainant was able to pull the latch in the trunk and roll out of the vehicle, but was

unable to obtain help before the suspects recaptured him. The defendant has no recollection of

the Complainant being forced into the trunk.

        4.        The Complainant was then assaulted and punched in the face, causing injuries to

the complainant’s mouth, face, head, and arm. The Complainant was then forced back into the

rear of the vehicle.

        5.        The Complainant, who had been forced by his abductors to drink most of a bottle

of Hennessy, fell asleep at some point during the abduction, and awoke in the 1900 block of

Savannah Terrace, Southeast, Washington, D.C., at approximately 7:30 a.m. on November 11,

2018. A concerned citizen contacted the police for emergency assistance. The Complainant was

transported to George Washington Hospital where he was treated and released for injuries to the

mouth, face, and arm from the assault.

        6.        During the abduction, the suspects accessed the Complainant’s Apple iPhone 10

XS cellular telephone and used online banking applications to access the Complainant’s bank

accounts and withdraw and/or transfer money from the Complainant’s accounts. During the

course of the kidnapping, the suspects took items from the Complainant including his Apple

iPhone 10 XS, Leica M camera (Leica M240), Leica Noctilux-M 50MM f/1 6-BIT E60 lens, Seiko

Brightz SAGA035 blue titanium watch, Bank of America debit card, and Capitol One Business

Card.

        7.        The suspects forced the Complainant at gunpoint to provide his PIN code to his

bank and credit cards. The suspects obtained approximately $2,696.47 from the Complainant’s


                                                 2
             Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 3 of 16



Bank of America account, in cash and merchandise. During the kidnapping, the Complainant was

also forced to call Bank of America to increase his withdrawal limit from his Bank of America

debit account.    The suspects made a number of transactions while transporting the Complainant

in the vehicle.

        8.        These transactions include, but are not limited to, transferring funds from the

Complainant’s account to SQC*JUGGKING MOONY; withdrawing cash from the Lowest Price

Gas Station ATM in Capitol Heights, Maryland; withdrawing money from the Complainant’s

account at the Citgo Gas Station located at 3020 Minnesota Avenue, Northeast, Washington, D.C.;

withdrawing funds from a Bank of America ATM; and withdrawing funds from an ATM in a 7-

Eleven Convenience Store.

        9.        Defendant Moye-Gordon can be observed on surveillance footage from the Bank

of America ATM and in surveillance from the 7-Eleven Convenience Store, using the

Complainant’s debit cards while the Complainant was being held at gunpoint in the Audi. In

addition, while the Complainant was being treated at George Washington Hospital, the suspects

made several purchases at Frank’s Tavern Liquors located at 1701 Kenilworth Avenue, Capitol

Heights, Maryland. Video footage from Frank’s Tavern Liquors at approximately 10:10 a.m.

shows the Audi, parked in the parking lot, and one of the suspects going inside of the liquor store

located at 1701 Kenilworth Avenue, Capitol Heights, Maryland.

        10.       On November 11, 2018, at approximately 10:40 a.m., Defendant Moye-Gordon

and two other individuals (Raquan Zimmerman and Da’wan Salters) were stopped in the silver

Audi used during the abduction in Arlington, VA, during an unrelated traffic stop.

        11.       During a search of the Audi and the occupants, Arlington County officers

                                                 3
         Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 4 of 16



recovered a Bank of America Visa debit card in the Complainant’s name, several iPhone cellular

phones, and bank cards and identification cards belonging to several different people. On

November 30, 2018, law enforcement obtained a search warrant for the vehicle and recovered

additional items from the vehicle, including the Complainant’s camera from the trunk of the

vehicle, and property belonging to several other victims of robberies that had occurred on

November 11, 201

       12.         Defendant Moye-Gordon has reviewed the       discovery    provided   in   this

case. Defendant Moye-Gordon has no information or evidence that any of the statements or

allegations contained in the discovery are not true. Additionally, Defendant Moye-Gordon has no

information or evidence that any individuals identified in the discovery were not involved in the

conduct described in the discovery.

                     Additional Conduct Resolved Pursuant to Plea Agreement

       As part of the plea agreement, the government agreed not to charge Defendant Moye-

Gordon for his involvement in two enumerated offenses that were identified during the course of

this investigation. See Plea Letter ¶ 3. Those offenses include:

               •     a November 11, 2018, Assault and Robbery (CCN 18-191-700) (complainant
                     captured in footage from Wells Fargo); and

               •     a November 11, 2018, Armed Robbery (CCN 18-191-728) (that occurred in
                     the 2100 block of 8th St. NW).

The facts and circumstances of each of each offense is detailed below.




                                                4
        Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 5 of 16



                             November 11, 2018, Assault and Robbery

       When Defendant Moye-Gordon and the two individuals in the silver Audi were arrested

in Arlington, Virginia, they had multiple credit/debit cards of other individuals. One of the

cards bore the name of an individual who was robbed and assaulted in the early morning hours

of November 11, 2018 (Victim #2), in the U Street area of D.C. Victim #2 stated to law

enforcement that his recollection of the offense was “hazy” due to a head injury and his level of

intoxication, however, he recalled that he tried to intervene when he thought two suspects tried

to take a man’s wallet. Victim #2 remembered being inside somewhere and the suspects

demanding he give them the PIN to his debit card. He then remembered waking up in the

hospital after being assaulted. He believed the suspects took his wallet which contained his ID,

two credit cards, one debit card, and $15. Video footage from the Wells Fargo where Victim

#2’s credit card was used shows two suspects, who are later joined by Defendant Moye-Gordon.

During the video footage, it appears that Moye-Gordon goes into Victim #2’s pockets. Victim

#2’s credit and/or debit card was later found inside of the vehicle with Defendant Moye-Gordon

and his two associates when they were stopped in Arlington, Virginia (in close temporal

proximity to the offense).




                                               5
            Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 6 of 16




                                 November 11, 2018, Armed Robbery

           On November 11, 2018, at approximately 3:56 a.m., law enforcement responded to the

    area of the 2100 block of 8th St. NW, Washington, D.C. 1 Victim #3 and Victim #4 reported

    that they were approached by three black males, one of whom was armed with a handgun. They

    were told to get on the ground. The three suspects then stole property from Victim #3 and

    Victim #4, to include: Victim #3’s iPhone 7 , wallet, keys and $80.00 in cash, and Victim #4’s

    Galaxy Android, keys, camouflage Oakley backpack, and $132.00 in cash. Victim #3 provided

    a description of one of the three suspects wearing a red Helly Hansen smock-style jacket.   The

    video footage from the Wells Fargo 2 (screengrabs are included above) captures Defendant



1
  This location is a short distance from the location of the offense involving Victim #2 (captured
in the Wells Fargo footage).
2
  Law enforcement had not obtained the Wells Fargo footage capturing Defendant Moye-Gordon
at the time that Victim #3 provided the distinct clothing description. Victim #3 and Victim #4
were shown photo arrays that contained Defendant Moye-Gordon, however neither victim were
able to identify him in the photo arrays.
                                                  6
         Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 7 of 16



 Moye-Gordon wearing the distinct red Hellly Hansen jacket described by Victim #3. After the

 stop of the Audi, Arlington County Police recovered a wallet belonging to Victim #3 in the

 vehicle. Contents of the wallet included a license belonging to Victim #3, a medical card, and 7

 of Victim #3’s credit cards. Additionally, law enforcement has identified at least one of the

 phones recovered from the Audi as belonging to one of the victims in the 8th St. NW armed

 robbery (Black iPhone - 35533081624712).

       II.     Sentencing Factors

       When determining the appropriate sentence, the district court should consider all of the

applicable factors set forth in Title 18, United States Code, Section 3553(a). See United States v.

Gall, 128 S. Ct. 586, 596 (2007). Indeed, the Guidelines themselves are designed to calculate

sentences in a way that implements the considerations relevant to sentencing as articulated in

Section 3553(a). United States v. Rita, 127 S. Ct. 2456, 2463-65 (2007). The Section 3553(a)

factors include: (1) the nature and circumstances of the offense and the history and characteristics

of the defendant; (2) the purposes of the statute; (3) the kinds of sentences available; (4) the

sentencing guidelines; (5) policy statements; (6) the need to avoid unwarranted sentence

disparities; and (7) the need to provide restitution to any victims.

       1. Statutory Penalties and the U.S. Sentencing Guidelines

       The offense of Kidnapping, in violation of 18 U.S.C. § 1201(a)(1), carries a maximum

sentence of imprisonment for any term of years or for life; a fine of not more than $250,000; and

a term of supervised release of not more than five years. The base offense level is governed by

U.S.S.G. § 2A4.1(a) (32 points). That base offense level is subject to an additional two-point

increase based on specific offense characteristics (use of a dangerous weapon). U.S.S.G. §


                                                  7
         Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 8 of 16



2A4.1(b)(3).    The total offense level for the offense is 34 points.           With acceptance of

responsibility, under U.S.S.G. § E1.1(a) and (b), this score is reduced by 3 points, resulting in a

total offense level of 31. See PSR ¶¶ 32-33.

       The Presentence Investigation Report calculates that Defendant Moye-Gordon has a

criminal history score of 2 that places him in Criminal History Category II. See PSR ¶ 39. 3

Under the Guidelines, Defendant Moye-Gordon is subject to a range of 121-151 months on

Count 1 (Offense Level 31, Criminal History Category II). See PSR ¶ 87.

       As part of the plea agreement, the government agreed to allocute at the low-end of the

defendants’ guideline range. See Plea Agreement, ¶ 5.

       2. Argument

       First, the nature of this offense is serious. The victim was subject to a harrowing night

where he was held captive for hours, forced into the trunk of the vehicle, and assaulted after he

attempted to escape from the vehicle. During the course of the night, the victim did not know if

he would survive and live to see his family. The defendant and his associates could simply have

robbed the victim, taken his credit cards, and left the victim unharmed; instead, they held the victim

captive over the course of night, inflicting psychological harm over the victim.

       The victim has provided a victim impact statement, detailing how the defendant’s actions

affected him. See Exh. A (Victim Impact Statement of Carlos Santos). As Mr. Santos states,

this horrific incident impacted not only him, but also those around him:

               This “night of fun where we kidnap, terrorize and rob a random scientist”
               impacted my friends, colleagues, and my entire family (thankfully my


3
  The plea agreement had estimated the defendant to have a Criminal History Category of I, but
an additional conviction was discovered by the PSR writer that increases the defendant’s
criminal history score to Category II.
                                               8
          Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 9 of 16



                children are too young to remember, but my wife is not). My wife had
                been on the phone with me shortly before I was abducted, and she was
                terrified when I called early the next morning from a hospital bed, as we
                live halfway across the country, and she could not immediately come to
                see me. Also traumatized were my parents, my brother, my extended
                family, my colleagues, my friends, and my employees. As the founder
                and CEO of my small, 8-person biotechnology company, had something
                happened to me, it is likely that our company would have never recovered,
                and may even have eventually shut down . . . This could have cost my
                employees their jobs and most importantly robbed our patients of the
                many years of painstaking progress and advances we have made in
                developing treatments for their disease.

See id. at 2.

        In his victim impact statement, Mr. Santos also aptly describes the senselessness of this

crime and how very unnecessary it was for the defendant and his associates to treat Mr. Santos the

way they did. See id. at 3. Despite all the harm that the defendant has caused to Mr. Santos, he

nonetheless expresses compassion for the defendant and the defendant’s family (who will also be

impacted by the defendant’s actions). See id. at 3. Although it is clear that the defendant and his

associates were not thinking about the people who they were repeatedly victimizing, hopefully, as

Mr. Santos suggests, the defendant will take time to reflect on what he has done and how much

harm his actions have caused.

        It is highly concerning that hte conduct in this case was not simply a crime of opportunity,

but instead was part of an ongoing course of conduct. Evidence on Defendant Moye-Gordon’s

phone demonstrates his plan to prey upon victims in the U Street corridor (in many cases targeting

individuals who were intoxicated to rob them). See Exh. B (defendant’s outgoing text explaining

he’s been up on U Street because he “had to jugg”); Exh. C (internet searches on defendant’s phone

for U Street robberies); Ex. D (exchange of messages where defendant tells individual he’s been

“jugged”).

                                                 9
        Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 10 of 16



       Defendant Moye-Gordon made it his full-time job to “jugg” people; an identity he was so

proud of that he held himself out as a “jugg king” on social media. This dangerous behavior has

unfortunately grown as a trend across the country. See, e.g., Joel Eisenbaum, “‘Jugging’ Crime

Trend on the Rise in Houston,” November 6, 2013, available at

https://www.click2houston.com/news/jugging-crime-trend-on-the-rise-in-

houston_20151124020204633 (describing rising trend of “jugging”); K. Query, “Oklahoma City

Police Warning Citizens About ‘Jugging’ Crime Trend,” July 11, 2019, available at

https://kfor.com/2019/07/11/oklahoma-city-police-warning-citizens-about-jugging-crime-trend/

(same); Jeff Paul, “‘Jugging’ Crime Trend on the Rise in Carrollton,” September 14, 2016, CBS

DFW, available at https://kfor.com/2019/07/11/oklahoma-city-police-warning-citizens-about-

jugging-crime-trend/ (same); Jay R. Jordan, “Police Asking for Help in ‘Bank Jugging’ Case,”

February 10, 2016, available at

https://www.chron.com/neighborhood/woodlands/news/article/Police-asking-for-help-in-

Montgomery-County-9692150.php (same).

       Defendant Moye-Gordon’s ongoing course of conduct is evident from what law

enforcement has learned of from the events of November 10 and November 11, 2018, alone. As

described above, during the course of this investigation, law enforcement learned of at least three

additional victims who were preyed upon in a similar fashion during the same timeframe. Mr.

Santos was not the defendant’s first victim, and he wouldn’t have been his last victim, had

Arlington County not stopped the Audi after the kidnapping and caught the defendant with

proceeds of the robberies described above.




                                                10
           Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 11 of 16



       The defendant’s conduct during the kidnapping further evidences the fact that this was not

his first time engaging in such behavior. For instance, the defendant forced the victim to call his

bank to increase his withdrawal limit and the kidnappers added their names to the victim’s accounts

(so they could continue to victimize him). Although the defendant comes before the Court with

only two criminal history points, it is highly concerning that his prior contacts with the criminal

justice system have quickly escalated from more minor offenses, to violent felonies and offenses

that involve firearms. To the extent that Defendant Moye-Gordon may argue for leniency based

on a limited criminal history, it is the government’s position that his criminal history score, if

anything, substantially underrepresents his prior criminal conduct. Although the defendant has

no prior convictions for offenses involving firearms, there were numerous photographs of the

defendant with firearms on his phone, including images that were taken close in time to the charged

conduct:




                                                11
        Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 12 of 16



IMG_0302.HEIC (file create date of 11/6/18).




IMG_0296.HEIC (file create date of 11/5/18)




                                               12
        Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 13 of 16



IMG_0298.HEIC (file create date of 11/5/18)




                                              13
        Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 14 of 16



(Photos posted to Facebook with firearm with extended magazine and laser sight).

       The government recognizes that the defendant has faced many challenges in his life and

had a difficult upbringing; however, robbing, assaulting, and terrorizing innocent members of the

community is not an acceptable response to those challenges. A downward variance is not

appropriate here, as the guidelines range in this case already accounts for the fact that he has had

limited prior contacts with the criminal justice system (had he been in Category IV or V, his range

would be beginning at 151 or 168 months, respectively).

       Moreover, a guidelines sentence is appropriate here, because the defendant is also receiving

the benefit of resolving two additional offenses by entering a guilty plea (the two cases described

above, involving Victim #2, Victim #3, and Victim #4). Those two additional offenses involved

serious conduct (including a firearm being brandished with Victims #3 and #4), and Victim #2

being physically assaulted (like Mr. Santos) during the offense.

       The government credits that the defendant has desired to take responsibility in this case

and enter a guilty plea; however, he has continued to minimize his involvement. For instance,

one of the more harrowing aspects of the kidnapping involved Mr. Santos being forced into the

trunk of the vehicle, escaping from the trunk, and being forced back into the vehicle. As part of

the Statement of Offense, additional language was added that “[t]he defendant has no recollection

of the Complainant being forced into the trunk.” The victim’s DNA was later recovered on the

pull handle in the trunk of the vehicle (that he pulled when he attempted to escape from the trunk),

evidence that strongly corroborates the victim’s account of the kidnapping. The defendant’s

memory lapse with respect to this particularly harrowing aspect of the offense may suggest he has

not fully accepted responsibility for his actions during the kidnapping (his underlying actions of


                                                14
        Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 15 of 16



being able to change passwords on accounts and withdraw large sums of money, as well as his

communications on his phone during the kidnapping, as well as his conduct during the interview

that occurred after the vehicle was stopped, contradict any suggestion that he was so intoxicated

during the kidnapping that he could not recall what occurred).

       III.    Conclusion

       For the foregoing reasons, the government recommends that the Court sentence the

defendant to a sentence at the low end of the Guidelines range: 121 months of incarceration, to

be followed by a term of 5 years of supervised release. The government submits that a sentence

of 121 months of imprisonment is an appropriate sentence, which serves to protect the community,

punish the defendant for his criminal conduct, and deter others from committing similar offenses,

while also affording the defendant an opportunity at rehabilitation. The government further

requests the Court the defendant to pay restitution to the victim. The government submits that a

sentence of 121 months of imprisonment serves the interests of justice and appropriately balances

the sentencing factors under 18 U.S.C. § 3553(a).



                                             Respectfully Submitted,
                                             JESSIE K. LIU
                                             UNITED STATES ATTORNEY


                                     BY:    ________/s/_________________
                                            Laura Crane
                                            D.C. Bar 992454
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            202-252-7667
                                            Laura.crane@usdoj.gov


                                               15
        Case 1:18-cr-00351-ABJ Document 36 Filed 09/27/19 Page 16 of 16




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel Howard Katzoff, via the electronic case filing system, this 27th day of September, 2019.


                                             ________/s/_________________
                                             LAURA CRANE
                                             Assistant United States Attorney




                                               16
